 

EXHIBIT 10.2

 

ACUSPHERE, INC.

 


INDEMNIFICATION AGREEMENT


 

This Indemnification Agreement (the “Agreement”) is made as of
                         , 2004, by and between Acusphere, Inc., a Delaware
corporation (the “Company”), and                         (the “Indemnitee”).

 

WHEREAS, in order to continue to attract and retain sophisticated and
experienced individuals to serve on its board of directors, the Company desires
to provide, independent from the indemnification to which the Indemnitee is
otherwise entitled by law and under the Company’s Certificate of Incorporation,
as amended and in effect from time to time (the “Charter”), and By-Laws, as
amended and in effect from time to time (the “By-Laws”), indemnification to the
Indemnitee and advances of expenses, all as set forth in this Agreement to the
maximum extent permitted by law;

 

NOW, THEREFORE, to induce the Indemnitee to continue to serve the Company and in
consideration of these premises and the mutual agreements set forth in this
Agreement, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Indemnitee
hereby agree as follows:

 

1.                                       Indemnification.

 

(a)                                  Third Party Proceedings.  The Company shall
indemnify Indemnitee if Indemnitee is or was a party or is threatened to be made
a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (other than an action
by or in the right of the Company) by reason of the fact that Indemnitee is or
was a director, officer, employee or agent of the Company, or of any subsidiary
of the Company, or by reason of the fact that Indemnitee is or was serving at
the request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld or delayed) actually and reasonably
incurred by Indemnitee in connection with such action, suit or proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal action or proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful.  The termination of any action or proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

(b)                                 Proceedings by or in the Right of the
Company.  The Company shall indemnify Indemnitee if Indemnitee was or is a party
or is threatened to be made a party to any threatened, pending or completed
action or suit by or in the right of the Company or of any subsidiary of the
Company to procure a judgment in its favor by reason of the fact that Indemnitee
is or was a director, officer, employee or agent of the Company, or of any
subsidiary of the Company, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including

 

--------------------------------------------------------------------------------


 

attorneys’ fees) actually and reasonably incurred by Indemnitee in connection
with the defense or settlement of such action or suit if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, except that no indemnification
shall be made in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudged to be liable to the Company unless and only to
the extent that the Delaware Court of Chancery or any other court in which such
action or suit is or was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses
which the Court of Chancery or other such court shall deem proper.

 

(c)                                        Mandatory Payment of Expenses.  To
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any action, suit or proceeding referred to in Section 1(a) or
Section 1(b) or in defense of any claim, issue or matter therein, Indemnitee
shall be indemnified against expenses (including attorneys’ fees) actually and
reasonably incurred by Indemnitee in connection therewith.

 

2.                                       Expenses; Indemnification Procedure.

 

(a)                                  Advancement of Expenses.  The Company shall
advance all expenses incurred by Indemnitee in connection with the
investigation, defense, settlement or appeal of any civil or criminal action,
suit or proceeding referenced in Section 1(a) or Section 1(b) hereof (but not
amounts actually paid in settlement of any such action or proceeding). 
Indemnitee hereby undertakes to repay such amounts advanced if, and to the
extent that, it shall ultimately be determined that Indemnitee is not entitled
to be indemnified by the Company as authorized hereby.  The advances to be made
hereunder shall be paid by the Company to Indemnitee within twenty (20) days
following receipt by the Company of a written request of the Indemnitee, but
only if the Company has first received an undertaking (the “Undertaking”),
substantially in the form attached hereto as Exhibit 1, by or on behalf of the
Indemnitee to repay the amount of any such advance if and to the extent that it
shall ultimately be determined that the Indemnitee is not entitled to
indemnification for such amount.  The Undertaking shall be unsecured and shall
bear no interest and shall be accepted without reference to the financial
ability of the Indemnitee to make repayment.

 

(b)                                 Notice/Cooperation by Indemnitee. 
Indemnitee shall, as a condition precedent to his or her right to be indemnified
under this Agreement, give the Company notice in writing as soon as practicable
of any claim made against Indemnitee for which indemnification is or will be
sought under this Agreement.  Notice to the Company shall be directed to the
Chief Executive Officer of the Company at the address shown on the signature
page of this Agreement (or such other address as the Company shall designate in
writing to Indemnitee).  Notice shall be deemed received three (3) business days
after the date postmarked if sent by domestic certified or registered mail,
properly addressed; otherwise notice shall be deemed received when such notice
shall actually be received by the Company.  In addition, Indemnitee shall give
the Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power.

 

(c)                                  Procedure.  Any indemnification and
advances provided for in Section 1 and this Section 2 shall be made promptly,
and in any event within forty-five (45) days following receipt by the Company of
a written request of the Indemnitee (or within twenty (20) days in the case of
advances made pursuant to Section 2(a)), unless with respect to such requests
the Company reasonably determines within such applicable period that the
Indemnitee did not meet the applicable standard of conduct or that
indemnification is not required under Section 7 below, or unless otherwise
ordered by a court.  Such

 

2

--------------------------------------------------------------------------------


 

determination shall be made in each instance by: (a) the board of directors by a
majority vote of a quorum consisting of directors of the Company who were not
parties to such action, suit or proceeding in question (“disinterested
directors”); (b) if such quorum is not obtainable, or even if obtainable if a
quorum of disinterested directors so directs, by independent legal counsel (who
may be regular counsel to the Company) in a written opinion; or (c) by the
stockholders of the Company.  If a claim under this Agreement, under any
statute, or under any provision of the Company’s Charter or By-Laws providing
for indemnification, is not paid in full by the Company within the applicable
period, Indemnitee may bring an action against the Company to recover the unpaid
amount of the claim and Indemnitee shall also be entitled to be paid for the
expenses (including attorneys’ fees) of bringing such action, subject to
Section 12 of this Agreement, or unless it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Company as authorized hereby
or thereby. It shall be a defense to any such action that Indemnitee has not met
the standards of conduct which make it permissible under applicable law or this
Agreement for the Company to indemnify Indemnitee for the amount claimed, but
the burden of proving such defense shall be on the Company and Indemnitee shall
be entitled to receive interim payments of expenses pursuant to Section 2(a)
unless and until such defense may be finally adjudged.  It is the parties’
intention that if the Indemnitee brings any such action, the question of
Indemnitee’s right to indemnification shall ultimately be for the court to
decide, and neither the failure of the Company (including its Board of
Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its stockholders) to have made a determination that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct required by applicable law, nor an
actual determination by the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) that Indemnitee has not met such applicable standard of
conduct, shall create a presumption that Indemnitee has or has not met the
applicable standard of conduct.

 

(d)                                 Notice to Insurers.  If, at the time of the
receipt of a notice of a claim pursuant to Section 2(b) hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.

 

(e)                                  Assumption of Defense and Selection of
Counsel.  In the event the Company shall be obligated under Section 2(a) hereof
to pay the expenses of any proceeding against Indemnitee, the Company, if
appropriate, shall be entitled to assume the defense of such proceeding, with
counsel approved by Indemnitee, which approval shall not be unreasonably
withheld, upon the delivery to Indemnitee of written notice of its election so
to do.  Notwithstanding the foregoing, the Company shall not be permitted to
settle any action or claim on behalf of Indemnitee in any manner which would
impose any unindemnified liability or penalty on the Indemnitee or require any
acknowledgment of wrongdoing on the part of Indemnitee without Indemnitee’s
written consent, which consent shall not be unreasonably withheld.  After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, and notwithstanding anything to the
contrary contained herein, the Company will not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that (i) Indemnitee shall have the
right to employ his or her counsel in any such proceeding at Indemnitee’s
expense; and (ii) if (A) the employment of separate counsel by Indemnitee has
been previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such proceeding, then the
fees and expenses of Indemnitee’s counsel shall be at the

 

3

--------------------------------------------------------------------------------


 

expense of the Company.  The Company shall not be entitled, without the consent
of the Indemnitee, to assume the defense of any claim brought by or in the right
of the Company or as to which counsel for the Indemnitee shall have reasonably
made the conclusion provided for in clause (ii)(B) above.

 

3.                                       Additional Indemnification Rights;
Nonexclusivity.

 

(a)                                  Scope.  Notwithstanding any other provision
of this Agreement, the Company hereby agrees to indemnify the Indemnitee to the
fullest extent permitted by the General Corporation Law of the State of Delaware
(the “DGCL”), notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement or the Company’s Charter or
By-Laws.  In the event of any change, after the date of this Agreement, under
the DGCL which expands the right of a Delaware corporation to indemnify a member
of its board of directors or an officer, such changes shall be, ipso facto,
within the purview of Indemnitee’s rights and the Company’s obligations under
this Agreement.  In the event of any change under the DGCL which narrows the
right of a Delaware corporation to indemnify a member of its Board of Directors
or an officer, such changes, to the extent not otherwise required by such
Section or any successor section shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.

 

(b)                                 Nonexclusivity.  The indemnification
provided by this Agreement shall not be deemed exclusive of any rights to which
Indemnitee may be entitled under the Company’s Charter, its By-Laws, any
agreement, any vote of stockholders or disinterested directors, the DGCL, or
otherwise, both as to action in Indemnitee’s official capacity and as to action
in another capacity while holding such office.  The indemnification provided
under this Agreement shall continue as to Indemnitee for any action taken or not
taken while serving in an indemnified capacity even though s/he may have ceased
to serve in any such capacity at the time of any action, suit or other covered
proceeding.

 

4.                                       Partial Indemnification.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of the expenses, judgments, fines or penalties
actually or reasonably incurred by him in the investigation, defense, appeal or
settlement of any civil or criminal action or proceeding, but not, however, for
the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion of such expenses, judgments, fines or penalties to which
Indemnitee is entitled.

 

5.                                       Severability.  Nothing in this
Agreement is intended to require or shall be construed as requiring the Company
to do or fail to do any act in violation of applicable law.  The Company’s
inability, pursuant to court order, to perform its obligations under this
Agreement shall not constitute a breach of this Agreement.  The provisions of
this Agreement shall be severable as provided in this Section 5.  If this
Agreement or any portion hereof shall be invalidated on any ground by any court
of competent jurisdiction, then the Company shall nevertheless indemnify
Indemnitee to the fullest extent permitted by any applicable portion of this
Agreement that shall not have been invalidated, and the balance of this
Agreement not so invalidated shall be enforceable in accordance with its terms.

 

6.                                       Officer And Director Liability
Insurance.  The Company shall, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing the officers and directors of the Company with coverage for losses
from wrongful acts, or to ensure the Company’s performance of its
indemnification obligations under this Agreement.  Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage.  In all policies of director and
officer liability insurance, Indemnitee shall be named as an insured in such a

 

4

--------------------------------------------------------------------------------


 

manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company’s directors, if Indemnitee is a
director; or of the Company’s officers, if Indemnitee is not a director of the
Company but is an officer; or of the Company’s key employees, if Indemnitee is
not an officer or director but is a key employee.  Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a
subsidiary or parent of the Company.

 

7.                                       Exceptions.  Any other provision herein
to the contrary notwithstanding, the Company shall not be obligated pursuant to
the terms of this Agreement:

 

(a)                                  To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the DGCL, but such indemnification or advancement of expenses may
be provided by the Company in specific cases if the Board of Directors has
approved the initiation or bringing of the suit; or

 

(b)                                 To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any proceeding instituted by Indemnitee
to enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
proceeding was not made in good faith or was frivolous; or

 

(c)                                  To indemnify Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement), but
such exception shall only apply to the extent such expenses or liabilities have
been paid directly to Indemnitee by an insurance carrier under a policy of
officers’ and directors’ liability insurance; or

 

(d)                                 To indemnify Indemnitee for expenses or the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute; or

 

(e)                                  To indemnify Indemnitee for any acts,
omissions or transactions from which a director may not be relieved of liability
under the Company’s Charter or By-Laws, or from which a court of competent
jurisdiction determines a director may not be relieved of liability under the
DGCL.

 

8.                                       Construction Of Certain Phrases

 

(a)                                  For purposes of this Agreement, references
to the “Company” shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employees
or agents, so that if Indemnitee is or was a director, officer, employee or
agent of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as

 

5

--------------------------------------------------------------------------------


 

Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

 

(b)                                 For purposes of this Agreement, references
to “other enterprises” shall include employee benefit plans; references to
“fines” shall include any excise taxes assessed on Indemnitee with respect to an
employee benefit plan; and references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan, Indemnitee shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

 

9.                                       Effectiveness of Agreement.  This
Agreement shall be effective as of the date set forth on the first page and may
apply to acts or omissions of Indemnitee which occurred prior to such date if
Indemnitee was an officer, director, employee or other agent of the Company, or
was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, as the time such act or omission occurred.

 

10.                                 No Rights of Continued Service.  This
Agreement shall not impose any obligation of the Company to continue
Indemnitee’s service to the Company beyond any period otherwise required by law
or by other agreements or commitments of the parties, if any.

 

11.                                 Miscellaneous.

 

(a)                                  Governing Law.  This Agreement and all acts
and transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflict of
law.

 

(b)                                 Consent to Jurisdiction.                 The
Company and the Indemnitee each hereby irrevocably consent to the exclusive
jurisdiction of the Court of Chancery of Delaware for any purpose in connection
with any actions or proceedings which arise out of or relate to this Agreement.

 

(c)                                  Entire Agreement; Enforcement of Rights. 
This Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and merges all prior discussions between
them.  No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, shall be effective unless in writing signed by the
parties to this Agreement.  The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.

 

(d)                                 Construction.  This Agreement is the result
of negotiations between, and has been reviewed by, each of the parties hereto
and their respective counsel, if any; accordingly, this Agreement shall be
deemed to be the product of all of the parties hereto, and no ambiguity shall be
construed in favor of or against any one of the parties hereto.

 

(e)                                  Notices.  Unless otherwise provided in this
Agreement, any notice, demand or request required or permitted to be given under
this Agreement shall be in writing and shall be deemed sufficient when directed
to the Chief Executive Officer of the Company at the address shown on the
signature page of this Agreement (or such other address as the Company shall
designate in writing) and

 

6

--------------------------------------------------------------------------------


 

when delivered personally or three business days after being postmarked, as
certified or registered mail, with postage prepaid, and addressed to the party
to be notified at such party’s address as set forth below or as subsequently
modified by written notice.

 

(f)                                    Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

(g)                                 Successors And Assigns.  This Agreement
shall be binding upon the Company and its successors and assigns and shall inure
to the benefit of Indemnitee and Indemnitee’s heirs, legal representatives,
executives and administrators.

 

(h)                                 Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company to effectively bring suit to enforce such rights.

 

(i)                                     Term.                  All agreements
and obligations of the Company contained herein shall continue during the period
that the Indemnitee is a director, officer or agent of the Company and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that Indemnitee
was serving in the capacity referred to herein.

 

12.                                 Attorneys’ Fees.  In the event that any
action is instituted by Indemnitee under this Agreement to enforce or interpret
any of the terms hereof, and in the event Indemnitee is ultimately successful in
such action, Indemnitee shall be entitled to be paid all court costs and
expenses, including reasonable attorneys’ fees, actually and reasonably incurred
by Indemnitee with respect to such action.  In the event of an action instituted
by or in the name of the Company under this Agreement or to enforce or interpret
any of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including reasonable attorneys’ fees, actually and
reasonably incurred by Indemnitee in defense of such action (including with
respect to Indemnitee’s counterclaims and cross-claims made in such action),
unless the Company is ultimately successful in such action.

 

[Remainder of this page left intentionally blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ACUSPHERE, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Indemnitee

 

 

 

Title:

 

 

 

 

 

 

 

Address:

Acusphere, Inc.

Address:

 

 

 

500 Arsenal Street

 

 

 

 

Watertown, MA 02472

 

 

 

 

(617) 648-8800 (phone)

 

 

 

(617) 926-4750 (fax)

 

 

 

8

--------------------------------------------------------------------------------


 

Exhibit 1

UNDERTAKING

 

1.                                       This Undertaking is submitted pursuant
to the Indemnification Agreement dated as of                     between
Acusphere, Inc., a Delaware corporation (the “Company”), and the undersigned
(the “Agreement”).  Capitalized terms used but not defined herein shall have the
respective meanings set forth in the Agreement.

 

2.                                       I am requesting certain Expense
Advances in connection with a Claim.

 

3.                                       I hereby undertake to repay such
Expense Advances if it shall ultimately be determined that I am not entitled to
be indemnified by the Company therefor under the Agreement or otherwise.

 

4.                                       The Expense Advances are, in general,
all related to:

 

 

 

Signed:

 

 

 

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF INDEMNITEES

 

Sherri C. Oberg

Frank Baldino, Jr., Ph.D

Garen Bohlin

Sandra L. Fenwick

Martyn Greenacre

Derek Lemke-von Ammon

Kate Mitchell

 

--------------------------------------------------------------------------------

 